                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

CHRISTY-ANNE ARANCIBIA,

   Plaintiff,

-vs-                                                  CASE NO.: 8:19-CV-01296-VMC-AAS

ABC FINANCIAL SERVICES, INC.,

       Defendant.
                                      /

                                    NOTICE OF PENDENCY

In accordance with Local Rule 1.04(c), I certify that the instant action:

______IS related to pending or closed civil or criminal case(s) previously filed in this Court, or

any other Federal or State court, or administrative agency as indicated below:

         N/A

___X__ IS NOT related to any pending or closed civil or criminal case filed with this Court, or

any other Federal or State court, or administrative agency.

         I further certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER

ACTIONS upon each party no later than fourteen (14) days after that appearance of the party.

Dated: June 3, 2019

                                              Respectfully submitted,

                                              /s John C. Distasio, Esq.
                                              John C. Distasio,, Esquire
                                              Florida Bar No. 96328
                                              MORGAN & MORGAN, PA
                                              201 North Franklin Street, 7th Floor
                                              Tampa, Florida 33602
                                              Telephone: (813) 225-5505
                                              Facsimile: (813) 257-0571
                                                  1
                                          JDistasio@ForThePeople.com
                                          JSherwood@ForThePeople.com
                                          LCrouch@ForThePeople.com
                                          Attorney for Plaintiff


                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 3, 2019, I electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF system.

                                                 s/John C. Distasio, Esq.
                                                 Attorney for Plaintiff




                                             2
